Case: 11-40076     Document: 00511632992         Page: 1     Date Filed: 10/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 14, 2011
                                     No. 11-40076
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DORA MARIA FLORES-QUINTANA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-2225-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Dora Maria Flores-Quintana (Flores) pleaded guilty pursuant to a written
plea agreement to possession with intent to distribute more than one kilogram
of heroin, and she was sentenced within the guidelines range to 135 months of
imprisonment and five years of supervised release. Flores agreed in the written
plea agreement to waive her right to appeal her conviction, her sentence, and the
manner in which her sentence was determined, with no exceptions.                         The
Government has expressed its intent to enforce the waiver.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-40076    Document: 00511632992     Page: 2   Date Filed: 10/14/2011

                                 No. 11-40076

      Flores argues on appeal that her sentence is substantively unreasonable
because it is greater than necessary to meet the goals of 18 U.S.C. § 3553(a).
However, this argument is barred by her appeal waiver. See United States v.
Story, 439 F.3d 226, 231 (5th Cir. 2006). Although Flores asserts that if the
Government enforces the waiver, she preserves for possible Supreme Court
review “her argument that appeal waivers made without knowledge of the rights
being sacrificed are neither knowing nor voluntary,” she has not adequately
briefed the issue, and thus she has abandoned it. See United States v. Trujillo,
502 F.3d 353, 360 & n.30 (5th Cir. 2007); Hughes v. Johnson, 191 F.3d 607,
612-13 (5th Cir. 1999); Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986).
      AFFIRMED.




                                       2